DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Capacitance based charge balance and voltage follower based charge balance, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8 recite variations of “said electric circuitry being configured to perform said active charge compensation using a passive element or an active element.” However, based on the claim language it is unclear if only a passive element is used. If only a passive element is used then by 
Claim 13 recites “estimating an impedance required for the active charge compensation during the active charge compensation” this causes a lack of clarity because the actual “active charge compensation” is the injection of the pulse/current and the estimating would have to be prior to the actual injection to be used “during” the injection. Examiner would recommend amending in the word “phase” as it is recited in the specification [0076], which specifically recites “during the start of the active charge balance phase”. For purposes of the prior art rejection it will be interpreted in line with the disclosure of [0076] as being the beginning of the phase of “active charge compensation”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Erickson (John H. Erickson et al., US 20090048643) hereinafter Erick and Varrichio (Anthony Varrichio et al., US 20050245994) hereinafter Var, is incorporated by reference into Erick in [0001] it is also mentioned by title in multiple paragraphs including [0089] and [0090]. 
 Regarding claim 1, an interpretation of Erick discloses a medical device for electrical stimulation, the medical device comprising: 
at least two electrodes (Var 106-113 in Fig. 1, [0019]-[0022], [0059]; Erick [0024], [0027]); 
electric circuitry for performing active charge compensation (Var abstract, [0019]-[0021], [0029]-[0030] see also [0059]-[0060]; Erick [0025], [0081]; Examiner notes the referenced IPG/leads and/or sub-components thereof including microcontroller, DAC, current control, conductors in the leads etc. individually and/or in combination could be interpreted as circuitry for performing active charge compensation), said electric circuitry being connected to said electrodes (Var abstract, [0019]-[0021], [0029]-[0031] see also [0055], [0059]-[0060]; Erick [0025], [0081]); and 
said electric circuitry being configured to perform said active charge compensation using a passive element or an active element (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0055], [0060]; Erick [0025], [0081]).

Examiner notes that there are multiple references that anticipate claim 1, another example is IEEE article: K. Sooksood et al., "An Active Approach for Charge Balancing in Functional Electrical Stimulation," in IEEE Transactions on Biomedical Circuits and Systems, vol. 4, no. 3, pp. 162-170, June 2010, doi: 10.1109/TBCAS.2010.2040277. see sections I, IV and V they which together disclose using electrodes, with a circuit and active charge balancing (using a passive or active element). 



 Regarding claim 6, an interpretation of Erick further discloses wherein said electric circuitry includes a programmable resistor (Var 302 Fig. 3, [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0034], [0055], [0060]), and said programmable resistor is configured to be used for said active charge compensation (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0034], [0055], [0060]).

Regarding claim 7, an interpretation of Erick further discloses wherein the medical device is configured to estimate a resistance required during said active charge compensation (Erick [0089]-[0092] see also [0076], [0082], [0084], [0086]-[0087]; Var [0030]-[0031], [0055], [0063]; The cited sections recite making a determination as to the stored charge on the capacitor and determining a scaling of the resistor (value) to remove the charge for active discharge), and said estimated resistance is programmed to said programmable resistor (Erick [0089]-[0092] see also [0076], [0082], [0086]-[0087]; Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0034], [0055], [0060]; The cited sections recite making a determination as to the stored charge on the capacitor and determining and programming the resistor (value) to remove the charge for active discharge).

 Regarding claim 8, an interpretation of Erick discloses a method for controlling an implantable device having at least two electrodes (Var 106-113 in Fig. 1, [0019]-[0022], [0059]; Erick [0024], [0027]), the method comprising the following steps: 

using a passive element or an active element to perform active charge compensation during the stimulation (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0055], [0060]).

Examiner notes that there are multiple references that anticipate claim 8, another example is IEEE article: K. Sooksood et al., "An Active Approach for Charge Balancing in Functional Electrical Stimulation," in IEEE Transactions on Biomedical Circuits and Systems, vol. 4, no. 3, pp. 162-170, June 2010, doi: 10.1109/TBCAS.2010.2040277. see sections I, IV and V they which together disclose using electrodes, with a circuit and active charge balancing (using a passive or active element). 

 Regarding claim 9, an interpretation of Erick further discloses performing the active charge compensation during the stimulation via an ohmic voltage drop or a capacitive voltage drop (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0055], [0060]).

 Regarding claim 10, an interpretation of Erick further discloses performing a voltage measurement in electrical paths associated with the stimulation electrodes at least one of prior to the stimulation or at an end of an interphase period (Erick [0084], [0086]-[0087] see also [0081]-[0082] and [0092]).



 Regarding claim 12, an interpretation of Erick further discloses estimating an impedance required for the active charge compensation (Erick [0089]-[0092] see also [0076], [0082], [0086]-[0087]; Var [0030]-[0031], [0055], [0063]; The cited sections recite making a determination as to the stored charge on the capacitor and determining a scaling of the resistor (value) to remove the charge for active discharge) prior to the active charge compensation ([0084] see also [0086]-[0092]); and programming the estimated impedance to a programmable resistor (Erick [0089]-[0092] see also [0076], [0082], [0086]-[0087]; Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0034], [0055], [0060]; The cited sections recite making a determination as to the stored charge on the capacitor and determining and programming the resistor (value) to remove the charge for active discharge).

Regarding claim 13, an interpretation of Erick further discloses estimating an impedance required for the active charge compensation (Erick [0089]-[0092] see also [0076], [0082], [0086]-[0087]; Var [0030]-[0031], [0055], [0063]; The cited sections recite making a determination as to the stored charge on the capacitor and determining a scaling of the resistor (value) to remove the charge for active discharge) during the active charge compensation ([0086] and [0097] see also [0087]-[0092]); and programming the estimated impedance to a programmable resistor (Erick [0089]-[0092] see also [0076], [0082], [0086]-[0087]; Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0034], [0055], [0060]; The cited sections recite making a determination as to the stored charge on the capacitor and determining and programming the resistor (value) to remove the charge for active discharge).



 Regarding claim 15, an interpretation of Erick further discloses comprising a medical device according to claim 1 (see the rejection of claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792